11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Charles L. B. Aycock, Edward S.              * From the 266th District
Aycock, and Charlotte Cherry                   Court of Erath County,
Aycock McHale,                                 Trial Court No. CV31725.

Vs. No. 11-13-00338-CV                       * March 20, 2015

Vantage Fort Worth Energy, LLC,              * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Charles L. B. Aycock, Edward S. Aycock, and Charlotte
Cherry Aycock McHale.